Title: From John Adams to Ferdinand Grand, 12 October 1781
From: Adams, John
To: Grand, Ferdinand



Amsterdam October 12. 1781
Sir

I have received your Favours of September 14 and 28th. but, by reason of an Amsterdam Fever, which they call an Introduction to the Freedom of the City, have not been able to answer them untill now.
The article of L2411: 9s: 9d, which Mr Dana requested your Father you to pay me, arose in this manner. Mr Dana was here, bound to Paris and was Suspicious that he had not cash enough to bear his Expences on the Road. He desired me to lend him that Sum, merely to avoid the Inconvenience of opening an account, here for a Single article, with Messrs Fizeaux and Grand. When he arrived at Paris he desired you to repay me, and he gave Credit for so much recd of Dr Franklin. The Dr therefore has only to consider this as so much paid to Mr Dana of his Salary and all will Stand right.
Mr Bondfields account for L390: 12s, you will be so good as to pay him for me. I have given Credit for it as paid.
I inclose you, the Account, as it now stands exactly between Us, according to Dr Franklins Proposal.
For the Wine, you will allow me, as you please. I wish I could have the Pleasure of drinking it with you at Passy or amsterdam, to Save the trouble of accounts. 

I have the Honour to be, &c

